
	

113 HR 398 IH: Congressional Halt in Pay Increases and Cut Congressional Pay Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 398
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Loebsack (for
			 himself and Mrs. Kirkpatrick)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce the rate of pay for Members of Congress by 10
		  percent and to eliminate automatic pay adjustments for
		  Members.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Halt in Pay Increases
			 and Cut Congressional Pay Act.
		2.Reduction in
			 pay
			(a)In
			 generalSection 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended to read as
			 follows:
				
					601.(a)Effective as of the
				beginning of the first applicable pay period commencing after the date on which
				is held the next regularly scheduled general election for Federal office
				following the date of the enactment of the Congressional Halt in Pay Increases and Cut Congressional
				Pay Act, the annual rate of pay for—
							(1)each Senator, Member of the House of
				Representatives, and Delegate to the House of Representatives, and the Resident
				Commissioner from Puerto Rico,
							(2)the President pro tempore of the Senate,
				the majority leader and the minority leader of the Senate, and the majority
				leader and the minority leader of the House of Representatives, and
							(3)the Speaker of the
				House of Representatives,
							shall be
				equal to the annual rate of pay for that position as of the date on which such
				general election is held, reduced by 10
				percent..
			(b)Effective
			 dateSubsection (a) shall take effect as of the date on which is
			 held the next regularly scheduled general election for Federal office following
			 the date of the enactment of this Act.
			
